On October 4, 1921, plaintiff in error, Allan Donohue, was convicted of unlawfully selling whisky. His punishment was by verdict of a jury fixed at a fine of $50 and confinement in the county jail for a term of 30 days. An examination of the briefs and record discloses that the information was sufficient; that there was no variance between the allegations and the proof; that there was sufficient evidence to support the verdict; and that plaintiff in error was in other respects accorded a fair trial, as contemplated by law. The judgment of the trial court is affirmed.
MATSON, P.J., concurs.
DOYLE, J., absent and not participating.